DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 3, none of the cited art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the shared input circuit includes: a first transistor including a gate receiving the second clock signal, a first terminal receiving the input signal, and a second terminal coupled to the shared control node.

As per claim 9, none of the cited art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the shared stabilizer circuit includes: an eighth transistor including a gate coupled to the shared inverted control node, a first terminal coupled to the shared control node, and a second terminal receiving the gate-off voltage.

As per claim 16, none of the cited art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, a sixth transistor including a gate coupled to the second control node, a first terminal receiving the second clock signal, and a second terminal coupled to a second output node at which a second scan signal is output; a second capacitor including a first electrode coupled to the second control node, and a second electrode coupled to the second output node; and a seventh transistor including a gate coupled to the shared inverted control node, a first terminal coupled to the second output node, and a second terminal receiving the gate-off voltage.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694